DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 3, 22-26, and 37 and species I-V, VII, and VIII are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I in the reply filed on 06/18/2021, and within Group I to the invention of species VI in the reply filed on 11/02/2021. The applicants believe that claims 1, 2, 4, 5, 12, 21, and 38-44 are directed to the invention of species VI. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 5, 12, 21, and 38-44 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, while there is written description support for an electrochemical module constructed to transport a fluid component (like CO2 or H2O) from an inlet side to an outlet side of an anion exchange membrane via an anion formed by the electrochemical reaction of the fluid component with the carrier gas at the inlet side and transportable through the anion exchange membrane and to electrochemically dissociate the transported anion back to the fluid component and the carrier gas at the outlet side, there appears to be insufficient written description support for the full scope of the recited limitation that the electrochemical module is constructed to transport the entire fluid (not just a fluid component like CO2 or H2O) from the inlet side to the outlet side of the anion exchange membrane, via any combination (not just a chemical combination but also physical combinations) of the fluid with the carrier gas, and the electrochemical module not necessarily capable of electrochemically dissociating the transported anion at the outlet side back to the fluid component and the carrier gas

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 5, 12, 21, and 38-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, it is unclear if the electrochemical module is constructed to transport from the inlet side to the outlet side of the anion exchange membrane (a) an entire fluid, or (b) only specific fluid components like CO2 or H2O.

Further, it is unclear if the combination of the fluid with the carrier gas is (a) an anion formed by the electrochemical reaction of the fluid with the carrier gas and transportable through the anion exchange membrane, or (b) any physical or chemical combination of the fluid with the carrier gas.

Further, it is unclear how the claimed electrochemical module can perform its function without being capable of electrochemically dissociating the transported anion at the outlet side back to the fluid component and the carrier gas.

Regarding claim 12, it is unclear if the heating/cooling/refrigeration system means (a) a system for heating, or cooling, or refrigeration, or (b) a system for heating and cooling and refrigeration.

Regarding claim 41, the meaning of the term “coronator electrode” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning.



Regarding claim 44, it is unclear if the serpentine channel is a part of the first channel configuration recited in claim 43, or the serpentine channel is in addition to the first channel configuration recited in claim 43


Claims 2, 4, 5, 12, 21, and 38-44 are rejected, because they depend from one of the rejected claims 1 and 12.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US pre-grant patent publication no. US 2002/0166763 (hereinafter called Tsai).

Regarding claims 1, 4, and 5, Tsai discloses a system 100 comprising an oxygen separator 120 (reads on an electrochemical module) having: an anion exchange membrane (see Fig. 2 and paragraph 0016, 0017, and 0028); a cathode (reads on a first electrode) on an inlet side of the anion exchange membrane; and an anode (reads on a second electrode) on an outlet side of the anion exchange membrane, the outlet side being opposite to the inlet side (see paragraphs 0017 and 0028). Tsai further discloses that the electrochemical module is constructed to transport air comprising water vapor (reads on a fluid) from the inlet side to the outlet side of the anion exchange membrane, in the presence of an electric field applied between the cathode and the anode, via a combination of H2O with Oxygen to form hydroxide ions which are transported from the inlet side to the outlet side via the anion exchange membrane, and that the hydroxide ions dissociate at the outlet side to re-form the fluid, carrier gas, and electrons  (see the chemical reactions (1) and (2) below paragraph 0017). 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US pre-grant patent publication no. US 2018/0058729 (hereinafter called Bahar).

Regarding claim 1, Bahar discloses a system comprising: an electrochemical compressor 10 (reads on electrochemical module) having: an anion exchange membrane 30; an anode 40 (reads on a first electrode on an inlet side of the anion exchange membrane 30); and a cathode 60 (reads on a second electrode on an outlet side of the anion exchange membrane 30), the outlet side being opposite to the inlet side (see Fig. 3 and paragraph 0063). It is evident that the electrochemical compressor 10 taught by Bahar would be capable of transporting hydroxide ions and/or carbonate ions from the inlet side to the outlet side of the anion exchange membrane, in the presence of an electric field applied between the first and second electrodes, via a combination of CO2 or H2O with a carrier gas, and wherein the carrier gas comprises O2.

Regarding claim 2, Bahar teaches that the electrochemical module is configured as an electrochemical compressor 10 (see Fig. 3 and paragraph 0063), thus teaching that the fluid at the outlet side is at a pressure higher than that of the fluid at the inlet side.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application publication no. WO 2018/147,253 (hereinafter called Kei), in view of US pre-grant patent publication no. US 2002/0166763 (hereinafter called Tsai). 

Kei discloses a refrigerator 1 (reads on heating/cooling/refrigeration (HCR) system for cooling air of a space) having an electrolytic dehumidifier 44 (reads on electrochemical module) composed of a membrane-like solid electrolyte and electrodes. Kei further discloses that the electrolysis type dehumidifier 44 decomposes water molecules present on one side of the membrane into an electrolyte by electrolysis, then moves it to the opposite side of the membrane and releases it again as water molecules (see Fig. 14 and 15; and page 13, 3rd paragraph), thus teaching that the electrolytic dehumidifier 44 is configured to dehumidify air of said space.  

Kei does not explicitly teach that the membrane used in the electrolytic dehumidifier 44 is an anion exchange membrane.

Tsai discloses a system 100 comprising an oxygen separator 120 (reads on an electrochemical module) having: an anion exchange membrane (see Fig. 2 and paragraph 0016, 0017, and 0028); a cathode (reads on a first electrode) on an inlet side of the anion exchange membrane; and an anode (reads on a second electrode) on an outlet side of the anion exchange membrane, the outlet side being opposite to the inlet side (see paragraphs 0017 and 0028). Tsai further discloses that the electrochemical module is constructed to transport air comprising water vapor (reads on a fluid) from the inlet side to the outlet side of the anion exchange membrane, in the presence of an electric field applied between the cathode and the anode, via a combination of H2O with Oxygen to form hydroxide ions which are transported from the inlet side to the outlet side via the anion exchange membrane, and that the hydroxide ions dissociate 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrolytic dehumidifier composed of a membrane-like solid electrolyte and electrodes taught by Kei by using an anion exchange membrane as taught by  Tsai. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).   

Potentially Allowable Subject Matter

Claims 21 and 38-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 21 as a whole, including the limitation that the first and second electrodes comprise a catalyst, and the catalyst comprises CaRuO3.  
The prior art of record does not teach or render obvious the invention of claim 38 as a whole, including the limitation that a first portion of inlet air is directed to the HCR system for cooling and a second portion of the inlet air is directed to the electrochemical module for dehumidification, such that the HCR system and the electrochemical module operate in parallel.  

The prior art of record does not teach or render obvious the invention of claim 39 as a whole, including the limitation that an output of one of the HCR system and the electrochemical module is coupled to an inlet of the other of the HCR system and the electrochemical module, such that the HCR and the electrochemical module operate in series.  

The prior art of record does not teach or render obvious the invention of claims 40 and 41 as a whole, including the limitation that an electrohydrodynamic module configured to direct H20 toward the inlet side of the anion exchange membrane.  

The prior art of record does not teach or render obvious the invention of claim 42 as a whole, including the limitation that the system further comprises one or more additional electrochemical modules connected in series with the electrochemical module.  

The prior art of record does not teach or render obvious the invention of claims 43 and 44 as a whole, including the limitation that a gas inlet manifold with a first channel configuration is disposed on the inlet side of the anion exchange membrane; a gas outlet manifold with a second channel configuration is disposed on the outlet side of the anion exchange membrane; and the first channel configuration has a different geometry and/or layout from that of the second channel configuration.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795